             Case 4:18-cv-04423 Document 1-1 Filed in TXSD on 11/20/18 Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 98.198.89.102

ISP: Comcast Cable
Physical Location: Katy, TX



Hit Date UTC           File Hash                                          Title
09/23/2018 17:48:48    A36BE43CC7B01B0BA18C6205CFBCB3E3047B5669           My First Video Is A Threesome

09/23/2018 04:53:26    942D58D2133F4B83550E5C2CD91610F96212C11A           Surprise Sex For Three

09/23/2018 04:44:48    84D042055565918C19A6D0019970A2AE1AE5C66B           Sexy Movies Cum Inside

05/19/2018 14:25:36    3FEA27AC79BDFAB67B9F1A691656E4009D96FB14           Invitation For Three

11/30/2017 02:58:16    10E825EC3797EDCE323AEC2E4947A8A63DB8A0DC           Into The Lions Mouth

11/24/2017 23:13:59    F18974CF164FF12AA97E921F68A58AEF305CFAB6           Little Firecracker

11/05/2017 19:24:17    5600EFA13EB138B740FF3F497B75625C63B17EC7           Russian Girls Are Perfection

10/29/2017 18:59:14    63FAD17F9FEAA3AFAAAB309FD9B4BDDD51F39B4C The Tightest Blonde

10/01/2017 14:38:03    47AC22F561029F6B633C65756E50516D52497BEC           Sex In The Summertime


Total Statutory Claims Against Defendant: 9




                                                  EXHIBIT A
STX226
